Birdzell, J.
(concurring specially). My views on tbe question of tbe original jurisdiction of this court were fully expressed in tbe case of State ex rel. Lofthus v. Langer, 46 N. D. 462, 177 N. W. 408, and they have undergone no change since that case was decided. In my opinion, under tbe showing made in tbe returns in this case, as well as that made upon the argument in support of tbe petition, this cause is not properly one within tbe original jurisdiction of this court. I am, therefore, out of accord with tbe majority opinion in so far as it decides this to be a proper case for tbe assumption of original jurisdiction. However, as in tbe case of State ex rel. Bofthus v. Banger, supra, I deem it my duty to say that, since tbe majority bas decided in favor of tbe original jurisdiction, it is proper for every member of tbe court to express bis views on tbe merits of tbe controversy. On tbe merits I can add nothing to tbe principal opinion. I concur in all that is said therein with reference to the validity of the order of tbe board of railroad commissioners.